Citation Nr: 1755793	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  14-03 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 10 percent for diabetes mellitus type II with early cataracts of the eyes bilaterally (diabetes mellitus) prior to October 23, 2014, and in excess of 20 percent from October 23, 2014.

2.  Entitlement to an initial compensable disability rating for bilateral hearing loss.

3.  Entitlement to an initial compensable disability rating for erectile dysfunction.

4.  Entitlement to service connection for a right shin disability.

5.  Entitlement to service connection for a left leg disability.


REPRESENTATION

The Veteran represented by:  Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to June 1969 during the Vietnam Era.  For his service, he received the National Defense Service Medal, Vietnam Service Medal, Vietnam Campaign Medal, and Good Conduct Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The September 2012 rating decision continued the RO's prior assignment of a 10 percent disability rating for diabetes mellitus.  Subsequently, in a March 2015 rating decision, the RO granted an increased disability rating of 20 percent for diabetes mellitus effective October 23, 2014.  See AB v. Brown, 6 Vet. App. 35 (1993) (holding that a claim remains in controversy where less than the maximum available benefit has been awarded).

In April 2017, the Veteran testified before the undersigned Veterans' Law Judge at a Board hearing in Washington, DC; a transcript has been associated with the claims file. 

The issues of entitlement to an initial compensable disability rating for bilateral hearing loss and to service connection for a left leg disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran expressed a desire to withdraw the appeal of his service connection claim for a right shin disability in a March 2017 Statement of Accredited Representation in Appealed Case.

2.  Prior to October 23, 2014, the Veteran's diabetes mellitus was managed by restricted diet alone.

3.  From October 23, 2014, the Veteran's diabetes mellitus was managed primarily by an oral hypoglycemic agent and restricted diet, but between March 20, 2015 and approximately November 2016, he also required insulin injections once per day.

4.  The Veteran does not have a penile deformity associated with his erectile dysfunction.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal from appeal of the service connection claim for a right shin disability have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for an increased disability rating in excess of 10 percent for diabetes mellitus prior to October 23, 2014, and in excess of 20 percent from October 23, 2014 have not been met.  38 U.S.C. §§ 1155, 5103(a), 5103A, 5107 (2012); 
38 C.F.R. §§ 3.102, 4.1, 4.3, 4.6, 4.7, 4.27, 4.119, Diagnostic Code (DC) 7913 (2017).

3.  The criteria for an initial compensable disability rating for erectile dysfunction have not been met.  38 U.S.C. §§ 1155, 5103(a), 5103A, 5107 (2012); 38 C.F.R. 
§§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.7, 4.27, 4.115b, DC 7522 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for a Right Shin Disability

In the March 2017 Statement of Accredited Representation in Appealed Case, the Veteran's representative relayed that he desired to withdraw the appeal of his service connection claim for a right shin disability.

The Board may dismiss any appeal that fails to allege a specific error of fact or law in the determination being appeal.  38 U.S.C. § 7105.  An appeal may also be withdrawn by the veteran or an authorized representative as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  
38 C.F.R. § 20.204.  As the Veteran has withdrawn his appeal with regard to the service connection claim for a right shin disability, there is no allegation of error of fact or law remaining for the Board to adjudicate.  

II.  Increased Disability Rating for Diabetes Mellitus

The Veteran contends that he is entitled to a disability rating in excess of 10 percent prior to October 23, 2014, and in excess of 20 percent from October 23, 2014 for his diabetes mellitus.  See February 2013 Statement in Support of Claim; March 2017 Statement of Accredited Representation in Appealed Case; April 2017 Board Hearing Transcript at 3-6.  At a minimum, he asserts that he is entitled to a 40 percent disability rating for a period of one year in 2015 because he was started on insulin and his activities were regulated during that time.  See March 2017 Statement of Accredited Representation in Appealed Case. 

Preliminarily, the Board notes the applicable DC for diabetes mellitus is DC 7913.  38 C.F.R. § 4.119.  Under DC 7913, a 10 percent disability rating is warranted if the diabetes mellitus is manageable by restricted diet alone; a 20 percent disability rating is warranted if it requires insulin and restricted diet, or an oral hypoglycemic agent and restricted diet; and a 40 percent disability rating is warranted if it requires insulin, restricted diet and regulation of activities.


As this appeal involves the issue of an increase in the disability rating assigned, the primary concern is the Veteran's present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994); cf. Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, if factually ascertainable, the effective date assigned may be up to one year prior to the date the application for increase was received.  38 U.S.C. § 5110 (2012).  Therefore, the relevant timeframe for consideration is from March 20, 2011 to the present.  See March 20, 2012 Veteran's Supplemental Claim for Compensation.  In considering this timeframe, it is possible for him to be awarded separate percentage evaluations for distinct periods based on the facts of the case; this concept is known as the "staging" of ratings.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

Generally, in assessing the evidence below, the Board acknowledges the Veteran is competent to provide evidence regarding the lay observable symptoms of his diabetes mellitus.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007), abrogated on other grounds by Walker v. Shinseki, 708 F.3d 1331 (2013), (holding that while a lay person is not competent to opine as to medical etiology or render medical opinions, they are competent to establish the presence of observable symptomatology).  To that extent, the Board finds his lay statements are competent and credible.  

However, the Veteran is not competent to render a medical diagnosis or opinion on such a complex medical question as to complications of diabetes mellitus, ketoacidosis, hypoglycemia, etc.  See Barr, supra; Jones v. West, 12 Vet. App. 460, 465 (1999) (holding that only those with specialized medical knowledge, training, or experience are competent to render a medical diagnosis).  In that regard, the Board relies on the medical evidence of record.  

In furtherance of this claim, the Veteran has been afforded two VA examinations; first in May 2012, then in November 2015.  Following the May 2012 examination, the VA examiner determined his diabetes mellitus was managed by restricted diet alone.  See May 2012 Diabetes Mellitus VA Examination Report.  No regulation of activities was required.  He required diabetic care less than two times per month for ketoacidosis or hypoglycemia and did not have any episodes of ketoacidosis or hypoglycemia requiring hospitalization within the past 12 months.  There were no other pertinent physical finings, complications, conditions, signs and/or symptoms.  In terms of functional impact due to diabetes mellitus, the VA examiner determined there were none. 

Subsequently, following the November 2015 examination, the VA examiner found the Veteran's treatment consisted of an oral hypoglycemic agent and one injection of insulin per day.  See November 2015 Diabetes Mellitus VA Examination Report.  Even so, he required no regulation of activities.  He continued to require diabetic care less than two times per month for ketoacidosis or hypoglycemia and did not have any episodes of ketoacidosis or hypoglycemia requiring hospitalization within the past 12 months.  Aside from erectile dysfunction, there were no other pertinent physical finings, complications, conditions, signs and/or symptoms.  Once more, the VA examiner determined there was no functional impairment caused by his diabetes mellitus. 

Of note, the November 2015 VA examiner did not identify when the Veteran began taking an oral hypoglycemic agent or injecting insulin.  During the April 2017 Board videoconference hearing, he testified that he was started on insulin in early 2015, possibly as far back as October 2014.  April 2017 Board Hearing Transcript at 4.  Thus, the Board turns to his treatment records.  

A review of the Veteran's VA treatment records reveals that prior to October 23, 2014, his diabetes mellitus was managed by a restricted diet alone.  However, in October 23, 2014, due to elevated blood sugar readings, he was started on an oral hypoglycemic agent.  See October 23, 2014 VA Primary Care Attending Note; see also April 22, 2013 VA Primary Care Attending Note (noted the Veteran's diet was controlled by diet; discussed the side effects of an oral hypoglycemic agent in case he needed to be started on it).  There is no mention of insulin.  

The first reference to insulin among the treatment records comes in a March 20, 2015 VA Primary Care Physician Assistant Note.  According to the March 20, 2015 VA Primary Care Physician Assistant Note insulin was not included among the Veteran's active medications lists prior to that appointment.  On that date, he was educated about insulin in clinic and started on the same.  

The Veteran's insulin injections have not continued to present day.  According to a December 1, 2016 VA Ophthalmology Health and Physical Note, he reported stopping insulin injections a few weeks prior.   December 1, 2016 VA Ophthalmology Health and Physical Note; see also December 5, 2016 VA Primary Care Telephone Contact (the Veteran confirmed he has been off insulin).

In August 2017, the RO received a Disability Benefits Questionnaire (DBQ) completed by Dr. A.S.  The Board notes that Dr. A.S. is the Veteran's VA primary care provider.  See December 2016 VA Primary Care Telephone Encounter Note (the author is indicated as Dr. A.S.).  However, the August 2017 DBQ was not prepared pursuant to the VA's request.  

According to Dr. A.S., at the time the DBQ was completed, the Veteran's treatment consisted only of an oral hypoglycemic agent.  August 2017 DBQ.  Dr. A.S. did not include restricted diet or insulin injections among his treatment plan.  

Notably, Dr. A.S. indicated the Veteran required regulation of activities, but did not detail how and proceeded to conclude there was no functional impairment caused by his diabetes mellitus.  Id. (includes a "N[ote]" defining "regulation of activities" for VA compensation purposes as the avoidance of strenuous occupational and recreational activities for the purpose of avoiding hypoglycemic episodes).  As such, the Board finds Dr. A.S.' August 2017 DBQ is internally inconsistent in this respect.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence"); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).  

Dr. A.S. also confirmed the Veteran still required diabetic care less than two times per month for ketoacidosis or hypoglycemia and did not have any episodes of ketoacidosis or hypoglycemia requiring hospitalization within the past 12 months.  August 2017 DBQ.  

Aside from the above, Dr. A.S. indicated there were no other pertinent physical findings, complications, conditions, signs and/or symptoms; including erectile dysfunction.  However, Dr. A.S. remarked that while the Veteran's diabetes mellitus was presently controlled, he previously required systemic steroids for another condition, which made his DM difficult to manage.  It appears Dr. A.S. associated his high A1C level in June 2015, which necessitated the use of insulin, to the use of systemic steroids.  Furthermore, Dr. A.S. relayed that he may require the use of systemic steroids again in the future.  As this statement is speculative and prospective, the Board is unable to consider it in assessing the current severity of his diabetes mellitus.  See Fagan v. Shinseki, 573 F.3d 1282, 1287 (2009) (holding that the benefit of the doubt doctrine is not applicable based on "pure speculation or remote possibility").  

Nevertheless, the Veteran asserts his activities were regulated in 2015, during which he also required insulin injections.  See March 2017 Statement of Accredited Representation in Appealed Case.

A review of the Veteran's treatment records is silent as to any recommendations to avoid strenuous occupational and recreational activities due to his diabetes mellitus.  As noted above, the May 2012 and November 2015 VA examiners both concluded he required no regulation of activities and there was no functional impairment caused by his diabetes mellitus.  Moreover, during the April 2017 Board videoconference hearing he did not disclose any directives to avoid strenuous occupational and recreational activities.  To the contrary, he testified that he was supposed to be active; walk at least two to three times per day.  April 2017 Board Hearing Transcript at 4-5.

Notwithstanding the remand directive below to obtain current treatment records, the Board may proceed with adjudication of this claim as there is no indication there are any outstanding records pertinent to this claim.

In light of the above, the Board finds the preponderance of the evidence is against a disability rating in excess of 10 percent prior to October 23, 2014, because the Veteran's diabetes mellitus was manageable by restricted diet alone during that time.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Fagan, supra.  

From October 23, 2014 to the present, the Board finds the preponderance of the evidence is against a disability rating in excess of 20 percent.  Although the Board acknowledges from March 20, 2015 to approximately November 2016 the Veteran's diabetes mellitus treatment included insulin injections, there is no evidence showing regulation of activities.  As noted above, a 40 percent disability rating is warranted if the evidence of record demonstrates he required insulin, a restricted diet, and the regulation of activities.  See 38 U.S.C. § 5107(b); 38 C.F.R. 
§ 3.102; Fagan, supra.  

Finally, given that neither the May 2012 VA examiner, November 2015 VA examiners, nor Dr. A.S. noted any other related physical findings, complications, conditions, signs and/or symptoms that would be compensable if separately evaluated, the Board need not consider increased evaluations under other potentially applicable DCs.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); see also 
38 C.F.R. § 4.14 (2017); Esteban v. Brown, 6 Vet. App. 259, 262 (1994) (holding that the critical element is that none of the symptomatology for any one of the conditions is duplicative of or overlapping with the other conditions).  

III. An Initial Compensable Disability Rating for Erectile Dysfunction

The Veteran contends that he is entitled to a compensable disability rating for his erectile dysfunction.  See February 2013 Statement in Support of Claim.  At the April 2017 Board hearing, he testified that he was no longer taking medication for erectile dysfunction due to complications with other medications.  See April 2017 Board Hearing Transcript at 10.  At the moment, he stated he had no erectile power.  

In this instance, the relevant DC is DC 7522.  38 C.F.R. § 4.115b.  Pursuant to 7522, there is only one compensable disability rating available; a 20 percent disability rating if there is loss of erectile power with penis deformity.  

Since the Veteran's loss of erectile power is recognized by the grant of service connection and the loss of erectile power is not assessed in terms of degrees, the crux of the issue is whether there is a penile deformity.

In that regard, the Board recognizes the Veteran is competent to provide evidence regarding the lay observable symptoms of his penile deformity.  See Barr, supra.  His relevant lay statements are contained in the October 2011 Genitourinary VA Examination Report and November 2015 Male Reproductive System Conditions VA Examination Report.  

Upon physical examination, the October 2011 VA examiner found the Veteran's penis was normal.  October 2011 Genitourinary VA Examination Report.  On the other hand, an examination of his testicles revealed they were two thirds the size of a normal testicle and soft in consistency.  Even so, the VA examiner did not include a finding of testicular atrophy, complete or otherwise.

During the November 2015 VA examination, the Veteran declined a physical examination of his penis and testes, reporting there were no deformities or abnormalities of either.  November 2015 Male Reproductive System Conditions VA Examination Report.  

Although in the March 2017 Statement of Accredited Representation in Appealed Case, the Veteran's representative indicated he had an appointment with a private physician in regard to this claim and medical records from the appointment would be forthcoming by the April 2017 Board hearing, the Board notes no such evidence has been received.  Further, at his representative's request, the Board kept the record open for 60 days following the hearing to afford him more time to submit additional evidence.  See April 2017 Board Hearing Transcript at 6, 20.  However, no pertinent evidence has been received.  As a result, the Board finds he has been afforded a meaningful opportunity to effectively participate in the adjudication of these claims.  Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  


Aside from the above, despite the remand directive below to obtain current treatment records, the Board may proceed with adjudication of this claim as there is no indication of any other outstanding records pertinent to this claim.

Since the Veteran's lay statements and the medical evidence of record are in agreement that there is no penile deformity, the Board finds the preponderance of the evidence does not substantiate a compensable disability rating for his erectile dysfunction at any time during the appeal period.  See 38 U.S.C. § 5107(b); 
38 C.F.R. § 3.102; Fagan, supra; see also Hart, supra.  

The Board's inquiry does not end here.  The Board must also consider increased evaluations under other potentially applicable DCs.  See Schafrath, supra; see also 38 C.F.R. § 4.14; Esteban, supra.  

Here, the only other symptom raised by the record is an abnormality of the testicles.  There are two DCs addressing a testicular disability; DC 7523 for complete atrophy of the testis and DC 7524 for removal of the testis.  Despite the abnormalities noted, the October 2011 VA examiner's findings did not include complete atrophy of his testis.  Therefore, DC 7523 is not applicable.  As neither of his testes has been removed, DC 7524 is also not applicable.


ORDER

The issue of entitlement to service connection for a right shin disability is withdrawn.

An increased disability rating in excess of 10 percent prior to October 23, 2014, and in excess of 20 percent from October 23, 2014 for diabetes mellitus is denied.

An initial compensable disability rating for erectile dysfunction is denied.



REMAND

I.  An Initial Compensable Disability Rating for Bilateral Hearing Loss

The Veteran contends that he is entitled to a compensable disability rating for his bilateral hearing loss.  See February 2013 Statement in Support of Claim.  He was most recently examined by the VA in April 2015.  See April 2015 Hearing Loss and Tinnitus VA Examination Report.  He asserts his hearing has declined since the April 2015 VA examination.  See March 2017 Statement of Accredited Representation in Appealed Case; April 2017 Board Hearing Transcript at 9.  

As another matter, during the April 2017 Board hearing, the Veteran testified that he underwent an audiology examination in February or March of 2017.  See April 2017 Board Hearing Transcript at 7.  Following the examination, he was informed by the audiologist that his hearing was slightly worse than his prior examination.  The Board notes his VA treatment records end in December 15, 2016, and no subsequent request for current treatment records has been made.  

Therefore, the Board finds a remand is necessary to obtain another VA examination as well as current treatment records. 

II.  Service Connection for a Left Leg Disability

Initially, the Veteran generally submitted that his left leg disability stemmed from his active duty service.  See May 2010 Statement in Support of Claim (the Veteran originally claimed a "bilateral leg condition").  Alternatively, during the April 2017 Board hearing, he testified that it could be due to either his low back condition or his diabetes mellitus.  See April 2017 Board Hearing Transcript at 6; cf. December 2013 Rating Decision (the RO denied the Veteran's service connection claim for a low back disability).

Although a September 2010 VA Neurology Nursing Outpatient Note documented the Veteran's complaint of weakness, decreased sensitivity to touch, and a tingling sensation in his legs bilaterally, it appears only his right leg was examined and diagnosed at that time.  September 2010 VA Neurology Nursing Outpatient Note; see also September 2010 VA Neurology Attending Note (noted a nerve conduction study or the right leg indicated findings consistent with lumbar radiculopathy).  His left leg symptomatology is ongoing.  See April 2017 Board Hearing Transcript at 6.

To date, the Veteran has not been afforded a VA examination with respect to this claim.  Cf. April 2014 VA Medical Opinion (the VA examiner was asked to address only the claimed right leg disability).  

In view of the above, the Board finds there is insufficient evidence to decide this claim.  Therefore, a remand is necessary to obtain a VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C. 
§ 5103(A)(d)(2)(B) (2012).

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's VA treatment records from the Richmond VA medical center and its affiliated facilities, to include the Hunter Holmes McGuire Hospital, from December 16, 2016 to the present.

2. Once the first request has been completed, to the extent possible, schedule the Veteran for a VA examination with an appropriate medical professional to determine the current nature and severity of his bilateral hearing loss.

3. Once the first request has been completed, to the extent possible, schedule the Veteran for a VA examination with an appropriate medical professional to determine the nature and etiology of his claimed left leg disability.

After reviewing the complete record, the examiner should:

a. Conduct all examinations and testing necessary, which may include imagining studies, electromyography, etc.

b. Diagnose all left leg conditions.

c. As to each diagnosis, opine as to whether it is at least as likely as not (50 percent probability or greater) caused by or otherwise related to his active duty service and explain why.

d. If it is not caused by or otherwise related to his active duty service, opine as to whether it is at least as likely as not (50 percent probability or greater) proximately due to or aggravated by (permanently worsened beyond its natural progression) his service-connected diabetes mellitus and explain why.

e. In rendering an opinion, the examiner is asked to discuss his relevant lay statements, to include his complaint of weakness, decreased sensitivity to touch, and a tingling sensation in his left leg documented in the September 2010 VA Neurology Nursing Outpatient Note. 

4. Once each of the above requests has been completed, to the extent possible, readjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
L.M. BARANRD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


